          Case 1:20-cv-02349-RA Document 21 Filed 10/29/20 Page 1 of 1




                                                                       40 Broad Street, 7th Floor
                                                                       New York, New York 10004
                                                                       Telephone: (212) 943-9080
                                                                       Fax: (212) 943-9082

                                                                       Nicole Marimon
                                                                       Partner
                                                                       nmarimon@vandallp.com

October 28, 2020

VIA ECF

Hon. Ronnie Abrams
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

              Re:     Trustees of the New York City District Council of Carpenters
                      Pension, et al. v. Where to Get It Services, LLC, 20 CV 2349 (RA)

Dear Judge Abrams:

      This firm represents the Plaintiffs in the above-referenced case. We write pursuant to your
Honor’s October 28, 2020 Order scheduling a conference for October 30, 2020 at 10:30 a.m. I
have a previously scheduled arbitration hearing in another matter at 10:30 a.m. on Friday.
Accordingly, I respectfully request, on consent, a short adjournment of the telephone conference.
Counsel for Defendant Where to Get it Services, LLC and I are both available after 12:00 p.m. on
October 30, 2020 and after 10:30 a.m. on both November 2 and November 3, 2020.

       We thank the Court for its time and attention to this matter.

                                                     Respectfully submitted,

                                                     _______/s/______________
                                                     Nicole Marimon, Esq.
                                                     Attorneys for Plaintiffs

                                                                             Application granted. The status
cc: Michelle Callner, Esq. (via ECF)                                         conference is hereby adjourned to
                                                                             November 2, 2020 at 12:00 p.m.

                                                                                              SO ORDERED.

                                                                                  ________________________
                                                                                         Hon. Ronnie Abrams
                                                                                            October 29, 2020
